NUMBER 13-21-00312-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


             IN RE FRED T. PHILIPS AND MERCEDES PHILIPS


                       On Petition for Writ of Mandamus.


                                       ORDER

             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

      On October 1, 2021, relators Fred T. Philips and Mercedes Philips filed a petition

for writ of mandamus seeking to compel the trial court to vacate its order enforcing a Rule

11 agreement. See TEX. R. CIV. P. 11. Relators assert that the trial court abused its

discretion (1) by granting a motion to enforce a Rule 11 agreement against parties that

raised fact issues and revoked consent to the terms of the Rule 11 agreement, and (2)

because the order granting the motion to enforce a Rule 11 agreement contains “material

terms outside and beyond the Rule 11 agreement.” By previous order, this Court
requested that the real parties in interest, Thomas D. Stikeleather and Lea Ann

Stikeleather, or any others whose interest would be directly affected by the relief sought,

file a response to the petition for writ of mandamus. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       Relators have now filed a motion for temporary relief requesting that we stay the

trial court’s September 28, 2021 order, and any enforcement action pertaining to that

order, pending the resolution of this original proceeding. The Court, having examined and

fully considered the motion for temporary relief, is of the opinion that it should be granted.

Accordingly, we grant the motion for temporary relief and we order the trial court’s

September 28, 2021 order and any enforcement action related to that order to be stayed

pending further order of this Court.


                                                                        PER CURIAM



Delivered and filed on the
7th day of October, 2021.




                                              2